Turret v Turret (2017 NY Slip Op 00950)





Turret v Turret


2017 NY Slip Op 00950


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


3046N 312678/14

[*1] David Turret, Plaintiff-Appellant,
vNancy Turret, Defendant-Respondent.


Law Office of Michael C. Marcus, New York (Michael C. Marcus of counsel), for appellant.
Cohen Rabin Stine Schumann LLP, New York (Bonnie E. Rabin of counsel), for respondent.

Order, Supreme Court, New York County (Frank P. Nervo, J.), entered February 16, 2016, which, to the extent appealed from as limited by the briefs, granted defendant wife's application for interim monthly maintenance in the amount of $11,564.78, tax-free, and $175,000 in interim counsel fees from plaintiff husband, unanimously affirmed, without costs.
The motion court properly applied the formula set forth in Domestic Relations Law (DRL) § 236 (B)(5-a) in calculating the award of temporary spousal maintenance to the wife. In determining an upward departure from the presumptive amount was appropriate, the court relied upon two of the enumerated factors set forth in DRL § 236(5-a)(h)(1), the substantial differences in the incomes of the parties and the standard of living of the parties established during the marriage. The court also explained its deviation from the presumptive guidelines award in its decision (DRL § 236[5-a][d][3]). Under the circumstances "the amount awarded is a proper accommodation between the reasonable needs of [the wife] and the financial ability of [the husband], while taking into consideration the pre-separation standard of living" (Brown v Brown, 123 AD3d 596, 596 [1st Dept 2014]).
The court also providently exercised its discretion in awarding the wife $175,000 in counsel fees, pendente lite, upon its determination that the husband was in a better position to bear the cost of her legal fees at that time under DRL § 237 (Bricker v Powers, 208 AD2d 463 [1st Dept 1994]). Regardless, it is "well settled that a speedy trial is plaintiff's proper remedy in this situation" (id.).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK